Citation Nr: 1533771	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  13-14 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for migraine headaches.

2.  Entitlement to a rating in excess of 10 percent for degenerative arthritis of the cervical spine.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1969 to May 1973 and from April 1974 to November 1992.

The matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which, in relevant part, granted service connection for migraine headaches and assigned a 10 percent rating, effective February 4, 2011.  The rating decision also denied entitlement to an increased rating for the Veteran's service-connected cervical spine disability.  

The appellant and his wife testified before the undersigned at a Board hearing in June 2015.  A transcript of the hearing has been reviewed and associated with the claims file.

In May 2015, the Veteran raised the issue of entitlement to a TDIU.  See May 2015 Application for Increased Compensation Based on Unemployability.  The claim is deemed part and parcel with the increased rating issues, and no further action is required for the Board to take jurisdiction.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issue of entitlement to service connection for syncope has been raised by the record in the Veteran's February 2011 Supplemental Claim for Compensation, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In June 2015, the Veteran was afforded VA examinations to assess the current nature and severity of his service-connected cervical spine disability and migraine headaches.  The examination reports have been associated with the claims file.  However, the record does not show that the AOJ has addressed the new evidence nor does it indicate that the Veteran has waived initial AOJ consideration of this evidence.  Thus, the Board finds that a remand is required for this evidence to be considered by the AOJ in the first instance.  38 C.F.R. § 20.1304(c) (2014).

Accordingly, the case is REMANDED for the following action:

Readjudicate the issues on appeal, to include consideration of the June 2015 examination reports.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






